Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-12 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17183528.3, filed on 05/15/2018.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 “means of a capture device” (claim 1, scanner at [0074] of specification), “means of the unique identification” (claim 1), “means of the program commands”, “a capturing device” (claim 9, scanner at [0074] of specification), “an assigning module” (claim 9), “a comparison module” (claim 9), and “a generating module” (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informality:  the preamble is wordy and appears to have a typographical error. As such, “A method for identifying an additively manufactured workpiece, of the method comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 or 11 recites the elements “means of the unique identification value” (claim 1), “means of the program commands” (claim 11), “an assigning module” (claim 9), “a comparison module” (claim 9), “a generating module” (claim 9) that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows the teachings of the digital signature or unique identification value being applied to the workpiece as a sticker or a security seal [par.0028, par.0068] and that the digital signature can be stored on a RFID chip by the service provider [par.0069]. The specification fails to define a structure that creates the digital signature, other than being stored on a RFID chip by the service provider. The specifications teaches further of the assigning module 320, comparison module 330, generating module 340, and programming commands [par.0096-0102]. However, only one structure appears to be assigned to all the claimed modules and that is a processor configures to execute program commands to perform functions of the assigning, comparing, and generating. For this reason, the written description fails to disclose the corresponding structure for each of the and programming commands and “modules” configured to invoke the claimed functions as stated in claim 1, 9, or 11.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claims 1 and 9 each recites the element “the/an identification number” (claim 1, line 12 and claim 9 line 14) that is unclear or fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 1 recites the limitation “associating the additively manufactured workpiece with a digital twin and/or vice versa by means of the unique identification value and/or the identification number” (lines 15-17) that is unclear, hence renders the claim indefinite. 
Claim 9 recites the limitation “wherein the additively manufactured workpiece is associated with a digital twin and/or vice versa by means of the unique identification value and/or the identification number” (lines 16-17) that is unclear, hence renders the claim indefinite. 
Claim 10 recites the elements “said program code” and “a method as claimed in claim 1” fail to provide sufficient antecedent basis, hence render the claim indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
According to the published guideline on subject matter eligibility of computer readable media (OG Notice 1351 OG 212, Feb. 23, 2010), the broadest reasonable interpretation of a claim drawn to a computer readable medium (“a computer readable hardware storage device” as recited in claim 10) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01, and as such, Claims 10 and 12 are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Applicant’s specification on paragraph [0040] does not have an “explicit definition” set forth to exclude the non-statutory transitory “signal/carrier wave” embodiment from the scope of the claimed “computer readable hardware storage device”.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to  computer readable hardware storage device in the claim.  
Claim 11 recites “a computer program product having program commands” is merely a set of instructions capable of being executed by a computer, the computer program product itself is not a process and without the non-transitory computer-readable medium, the computer program’s functionality is considered a nonstatutory functional descriptive material.  See MPEP § 2106(I) and MPEP § 2111.05.
Claim 12 is further rejected under 35 U.S.C. 101, for being dependent upon a rejected base claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1)1 and 35 U.S.C. 102(a)(2)2 as being anticipated by Withrow et al. (US 2018/0012008).

With respect to claims 1 and 9, Withrow teaches a method and an apparatus for identifying an additively manufactured workpiece (figs. 1A and 7, identification of object by creating a unique digital signature of the object similar to human digital fingerprint, par.0025; object is a 3D printer object, par.0075), of the method comprising: 
a) capturing the additively manufactured workpiece by means of a capture device, wherein workpiece data about individual features of the additively manufactured workpiece are captured (acquire digital image data of the object, par.0042, camera 12 of 3D printer to capture image of object 5, fig.7 and par.0078); 
b) assigning the workpiece data to the additively manufactured workpiece (a unique identification features and characteristics of an object such as digital fingerprint, par.0041); 
c) comparing the workpiece data with reference data for the additively manufactured workpiece (query database for a record matches the digital fingerprint based on threshold confidence level, par.0049); 

e) forming a unique identification value on a basis of the workpiece data, wherein the workpiece data and/or the unique identification value and/or the/an identification number are included in the digital certificate (creating a unique digital signature of the object, par.0025, by identifying the object based on the unique features and characteristics of the object itself, par.0041) 
f) associating the additively manufactured workpiece with a digital twin and/or vice versa by means of the unique identification value and/or the identification number (matching a digital fingerprint of a target object to a database of existing digital fingerprints where the object sought to be identified or authenticated by returning a match in the database, par.0049).  
	 
With respect to claim 2, Withrow teaches further wherein: - producing of the additively manufactured workpiece and the capturing are performed by a service provider (cloud server services 406, fig.4 and par.0052), - the assigning, the comparing and the generating are performed by a rights holder for the additively manufactured workpiece, - wherein the service provider to this end transmits the workpiece data to the rights holder (database of digital fingerprints identify or track an object at locations of ownerships or possessions, par.0044).  

With respect to claim 3, Withrow teaches wherein the individual features are random artefacts of the production process (a unique identification features and characteristics of an object such as digital fingerprint, par.0041).  



With respect to claim 5, Withrow teaches wherein the unique identification value and/or the identification number are applied to the additively manufactured workpiece (objects have permanent labels or identifying information attached to reference features for digital fingerprinting, par.0038).  

With respect to claim 8, Withrow teaches wherein the digital certificate is used to check whether an additively manufactured workpiece authorized by the rights holder is involved (digital fingerprint processor 15 controls the machine 4 to prevent production in case of unauthorized production, par.0081, par.0085, par.0090).

With respect to claim 10, Withrow teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 (computer programs comprise instructions that are stored in machine-readable storage media such as a digital memory and executable on one or more processors, par.0168).  

With respect to claim 11, Withrow teaches a computer program product having program commands for a creating device that is configured by means of the program commands to create the apparatus as claimed in claim 9 (computer programs comprise instructions that are stored in machine-readable storage media such as a digital memory and executable on one or more processors, par.0168).  

With respect to claim 12, Withrow teaches a providing apparatus for the computer program product as claimed in claim 10, wherein the providing apparatus stores and/or provides the computer program product (computer programs comprise .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. (US 2018/0012008) in view of Glasgow et al. (US 9,595,037).
With respect to claim 6, Withrow fails to teach wherein the digital certificate is provided to the service provider after payment of a license fee to the rights holder.
However, it is known by Glasgow to teach of a 3D printing system (Glasgow: fig.1) including a service provider (Glasgow: 3D printing service provider 102, fig.1) and rights holder (Glasgow: own designs 110, fig.1) where a buyer can seek authorization from a digital rights owner via content service provider for a digital model, 3D printing of a 3D object (Glasgow: col.2 lines 41-60), particularly, Glasgow further teaches wherein the digital certificate is provided to the service provider after payment of a license fee to the rights holder (Glasgow: user pays digital rights owner to authenticate or grant permission for 3D printing of the model, col.4, lines 38-47; preauthorize replication of digital model for 3D printing in exchange for payment by the buyer of a royalty or other fee, col.2 lines 65-67).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. (US 2018/0012008) in view of Preston et al. (US 2018/0297113).
With respect to claim 7, Withrow fails to teach wherein the digital certificate is provided by a digital twin.  
However, it is known by Preston to teach of a camera assembly employed in additive manufacturing or 3D printring to improve the fidelity of a printed object (Preston: abstract), particularly, Preston teaches of a digital certificate is provided by a digital twin (camera provides data to identify errors or variations of an object via spatial/geometric analysis with digital twin 140, par.0062).
	Because Preston is also directed to 3D printing object (Preston: fig.1; Withrow: fig.7 and par.0075), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of a digital twin as taught by Preston with the teaching of 3D printer object identification as taught by Withrow for the purpose of improve fidelity of a printed object compare to an original object model (Preston: par.0003).
  
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2016/0067927.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   November 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art publication date prior to Instant Application priority filing date of PCT/EP2018/062457, 05/15/2018
        2 Prior art publication date prior to Instant Application priority filing date of non-English foreign application EPO EP17183528.3